—Application pursuant to Executive Law § 298 to enforce the determination of petitioner State Division of Human Rights, dated October 24, 1995, finding that respondent had discriminated against the complainant on the basis of sex, and ordering respondent, inter alia, to pay the complainant back pay and $50,000 as compensation for mental anguish (transferred to this Court by order of the Supreme Court, New York County [Paula Omansky, J.], entered on May 8, 1996), unanimously granted, without costs.
Respondent, who did not appear at the hearing, challenge the determination nor appear in this proceeding, obviously fails to rebut what was a prima facie showing that it had *336terminated the complainant’s employment because she was pregnant, in violation of Executive Law § 296 (1) (a) (see, Matter of Energy Expo v New York State Div. of Human Rights, 112 AD2d 302; Matter of Hamilton v New York City Commn. on Human Rights, 199 AD2d 223). The award of $50,000 for mental anguish does not appear to be inappropriate. Concur— Rosenberger, J. P., Wallach, Kupferman, Nardelli and Mazzarelli, JJ.